DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 2/28/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to Applicant’s acclaim amendment made in view of the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 
Applicant’s arguments, see pages 5-6, with respect to the deficiencies of the prior art of Wulfman in view of the amendments to claims 1 and 14 have been fully 
Applicant's arguments, see page 6, with respect to the deficiencies of the prior art of To in view of the amendments to claims 1 and 14 have been fully considered but they are not persuasive.  It is the Examiner’s position that the system and method of To already expressly includes at least one or more living hinges (256) in its distal flexible section wherein such flexibility may be restricted by telescopically sliding a stiffer sheath 124 thereon, as shown in Figs. 8A, 20A-20C and 26A-26C.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5-6 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lieberman et al. (US 2006/0074427).
Lieberman discloses (see Figs. 1-10) a bone cutting device comprising the following claim limitations:
(claim 1) a surgical probe (11, Fig. 1) comprising a distal section (60, Fig. 1) attached to said probe via a hinge (74, Fig. 1), said distal section (60) comprising a frontal cutting tool (70, Fig. 1) with frontal bone cutting capabilities 
(claim 5) wherein the frontal cutting tool (70) covers at least a portion of a cross-section of a tip of the distal section (60) (as shown in Figs. 1-3, frontal/distal cutter 70 covers the entire cross-section on the tip/end of the distal section 60);
(claim 6) wherein the frontal cutting tool (70) covers the entire cross-section of the tip of the distal section (60) (as shown in Figs. 1-3, frontal/distal cutter 70 covers the entire cross-section on the tip/end of the distal section 60);
(claim 10) wherein said distal section (60) is bendable relative to said probe (11) such that their longitudinal axes are at an angle in the range of from 30 to 150 degrees relative to one another (as expressly shown in Figs. 6-8; [0027]); and
(claim 11) further comprising a user-operated controller configured for (i.e. capable of) determining an angle between the distal section (60) and the probe (11) ([0027]-[0029]).

Claim(s) 1-7, 9-12, 14-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by To et al. (US 2009/0024085).
To discloses (see Figs. 8A, 15 and 20A-20C and 26A-26C) a spinal stenosis treatment device and method ([0140]; [0143]) comprising the following claim limitations:
(claim 1) a surgical probe (258, Figs. 8A and 20A-20C) comprising a distal section (102, Figs. 8A and 20A-20C) attached to said probe via a hinge (one or more living hinges 256, Figs. 8A and 20A-20C), said distal section (102) comprising a frontal cutting tool (180, Fig. 15) with frontal bone cutting capabilities (as shown in Fig. 15; [0143]; [0179]; [0191]; frontal burr 180 may expressly be included with the cutter assemblies 102 to assist in gaining access to the spine to alleviate spinal stenosis), wherein manipulation of said hinge (256) sets an angle between the distal section (102) and the probe (258) (as expressly shown in Figs. 20A-20C; [0216]-[0217]);
(claim 2) further comprising a rotary cutting blade (112, Fig. 8B) for lateral cutting (as shown in Fig. 8B, cutting edge 112 extends laterally/radially from the axis of the rotary cutter device);
(claim 3) wherein the distal section (102) comprises a shield (104, Fig. 8B) for shielding tissue within the body organ from said rotary cutting blade during operation (112) (as shown in Fig. 8B, rotary cutting blade 112 shielded by housing 104 that defines openings 106; [0154]);
(claim 4) wherein said shield (104) is rotatable around and/or axially movable along a longitudinal axis of said distal section (102) ([0152]; [0158]; [0160]; housing 104 expressly may be rotatable relative to the longitudinal axis of said distal section; additionally and/or in the alternative, a user grasping the instrument may also rotate the entire instrument (and thereby the housing 104) about the longitudinal axis of the distal section to read on the claim language);
(claim 5) wherein the frontal cutting tool (180, Fig 15) covers at least a portion of a cross-section of a tip of the distal section (102) (as shown in Fig. 15, frontal/distal cutter 180 covers the entire cross-section of the tip/end of the distal section);
(claim 6) wherein the frontal cutting tool (180, Fig 15) covers the entire cross-section of the tip of the distal section (102) (as shown in Fig. 15, frontal/distal cutter 180 covers the entire cross-section of the tip/end of the distal section);
(claim 7) wherein the distal section (102) may further comprises a telescopic tip (via member 124) (i.e. telescoping functionality of concentric tubes at distal section shown between Figs. 26A-26C) configured to (i.e. capable of) assume closed retracted position (see exemplary Fig. 26A, cutter telescopically retracted relative to outer member 124 to restrict flexibility as needed) and an open expanded position (see exemplary Figs. 26B-26C, cutter telescopically extended relative to outer member 124 to enhance flexibility as needed);
(claim 9) wherein the frontal cutting tool (180) is configured to be capable of being utilized when the telescopic tip is partially opened (as shown in Figs. 26A-26C, a distalmost burr tip 180 would be exposed and fully capable of use when the telescopic tip is partially opened);
(claim 10) wherein said distal section is bendable relative to said probe such that their longitudinal axes are at an angle in the range of from 30 to 150 degrees relative to one another (as shown in Figs. 26b-26C; axes expressly depicted at about 45 degrees relative to one another);
(claim 11) further comprising a user-operated controller configured for (i.e. capable of) determining an angle between the distal section and the probe ([0027]; [0262]; a plurality of user-operated control options are expressly disclosed for controlling the length of the distal portion 122 exposed thereby controlling the orbit and/or amount of bend of the distal portion 122);
(claim 12) wherein said frontal cutting tool (180) is selected from a drill, a burr, a rasp, and a vibratory element (as shown in Fig. 15; [0191]; cutter 180 expressly disclosed as a burr);
(claim 14) A method for treating spinal stenosis in a vertebral column comprising providing the surgical device of claim 1 (see the limitations of claim 1 above); forward-cutting tissue from the vertebral column using the frontal cutting tool (180) of the surgical device ([0140]; [0143]; the device of To is expressly used for treating spinal stenosis via tissue removal procedures such as laminectomy and/or facetectomy); advancing the frontal cutting tool (180) according to a feedback indicative of the amount of tissue removed ([0264]; feedback expressly may be optical, by ultrasound transducer, by pressure transducer, by electrical impedance transducer, and the like with such feedback being used to adjust the rate of advancement of the cutting tool as certain tissue is approached), the advancing comprising selecting an angle between the distal section and the probe of the surgical device by manipulating the hinge ([0262]; a plurality of user-operated control options are expressly disclosed for controlling the length of the distal portion 122 exposed thereby 
(claim 15) wherein selecting the angle is controlled by a user-operated controller ([0262]; a plurality of user-operated control options are expressly disclosed for controlling the length of the distal portion 122 exposed thereby controlling the orbit and/or the bend angle of the distal portion 122);
(claim 16) wherein the tissue removal is between a ligament in the spinal column and a spinal bone ([0140]; [0143]; the device of To is expressly used for treating spinal stenosis via tissue removal procedures such as laminectomy and/or facetectomy that remove tissue between a spinal ligament and a spinal bone);
(claim 17) wherein the spinal stenosis is foraminal stenosis or central stenosis ([0140]; [0143]; the device of To is expressly used for treating spinal stenosis via tissue removal procedures such as laminectomy and/or facetectomy, of which, foraminal stenosis and central stenosis are the two recognized categories of spinal stenosis); 
(claim 19) wherein the feedback comprises one or any combination of light, sound, computer generated sound, vibration, x-ray imaging, human sensory perception by feeling resistance to moving the probe or by monitoring an amount of cut tissue being washed out ([0264]; feedback expressly may be optical, by ultrasound transducer, by pressure transducer, by electrical impedance transducer, and the like); and
(claim 20) further comprising, upon completion of the procedure, straightening the angle between the probe and the distal section, thereby enabling the retraction of the surgical device (as shown in Figs. 26A-26C; [0262]; Fig. 26A depicts the straightened delivery/withdrawal configuration wherein Figs. 26B-26C depicted the angled deployed/in use configuration).

Claim Rejections - 35 USC § 103
Claim(s) 1-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wulfman et al. (US 2004/0006358) in view of Lau et al. (US 2010/0298832).
Wulfman discloses (see Figs. 9-10) a material removal device comprising the following claim limitations:
(claim 1) a surgical probe comprising a distal section (as shown in Figs. 1 and 9-10) attached to said probe via an articulating joint (342, Figs. 9-10), said distal section comprising a frontal cutting tool (156’, Figs. 9-10) with frontal bone cutting capabilities ([0100]; distal/frontal facing cutter; [0082]; bone cutting);
(claim 2) further comprising a rotary cutting blade (154’, Figs. 9-10) for lateral cutting ([0100]; lateral/side facing cutter);
(claim 3) wherein the distal section comprises a shield (46, Fig. 1; and 170, Fig. 3) for shielding tissue within the body organ from said rotary cutting blade during operation (i.e. lateral cutter; [0066]; [0096]; entire cutter assembly expressly capable of being accommodated within cutter housing 46 when the 
(claim 4) wherein said shield (46) is rotatable around and/or axially movable along a longitudinal axis of said distal section (42) ([0066]; [0096]; entire cutter assembly expressly capable of being accommodated within cutter housing 46 when the cutter assembly 42 is proximally retracted and/or proximally moved along the longitudinal axis relative to the shield 46);
(claim 5) wherein the frontal cutting tool (156’, Figs. 9-10) covers at least a portion of a cross-section of a tip of the distal section (42) (as shown in Figs. 9-10, frontal/distal cutter 156’ covers the entire cross-section of the tip/end of the distal section);
(claim 6) wherein the frontal cutting tool (156’, Figs. 9-10) covers the entire cross-section of the tip of the distal section (42) (as shown in Figs. 9-10, frontal/distal cutter 156’ covers the entire cross-section of the tip/end of the distal section);
(claim 7) wherein the distal section comprises a telescopic tip configured to (i.e. capable of) assume closed retracted position (not shown, but similar to Fig. 1 when cutter 42 is retracted/proximally telescoped to be sheathed within cutter housing 46) and an open expanded position (as shown in Fig. 1, cutter 42 telescoped distally to extend from the cutter housing 46) ([0066]; [0096]; cutter 42 expressly telescopes into and/or out from the cutter housing 46);
(claim 8) further comprising a push wire (25, Figs. 1 and 9-10) configured to (i.e. capable of) control the opening and closing of the telescopic tip (i.e. longitudinal movement of cutter assembly 42 relative to cutter housing 46) (as shown in Figs. 1 and 9-10; [0066]; [0068]; [0096]; [0100]; cutter 42 expressly attached to actuation shaft 25 which is capable of expressly being used to telescope the cutter 42 into and/or out from the cutter housing 46);
(claim 9) wherein the frontal cutting tool (156’) is configured to be capable of being utilized when the telescopic tip is partially opened (as shown in Figs. 1 and 9-10; [0066]; [0096]; frontal cutter 156’ fully capable of rotational cutting when partially extending out beyond the distal tip of the cutter housing 46); and
(claim 12) wherein said frontal cutting tool (156’, Figs. 9-10) is selected from a drill, a burr, a rasp, and a vibratory element (as expressly shown in Figs. 9-10; [0076]; frontal cutter expressly configured to cut, scape and/or grind material).
Wulfman, as applied above, teaches a material removal device comprising all the limitations of the claim except for the articulating joint specifically being a hinge that sets the angle between the distal section and probe.  However, Lau teaches (see Figs. 7A-7B and 9A-9C) a similar material removal device comprising a articulating joint that is either in the form of one or more living hinges (718, as shown in Figs. 7A-7B; [0068]; [0075]-[0077]) or a flexible conduit (734, as shown in Figs. 9A-9C; [0082]-[0083]) or.  Lau expressly teaches that an articulating joint in the form of one or more living hinges is an equivalent alternative, that is known in the art, to an articulating joint in the form of a flexible conduit wherein both configurations provide for a flexible and manipulatable  distal section of a cutter instrument (see Figs. 7A-7B and 9A-9C; [0068]; [0075]-[0077]; .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To as applied to claim 7 above, and further in view of Stone et al. (US 5,843,027).
To, as applied above, discloses a spinal stenosis treatment device and method comprising all the limitations of the claim except for further including a push wire configured to control the opening and closing of the telescopic tip.  However, Stone teaches (see Figs. 1-2) a similar medical system (10) having a distal sheath (40) comprising a push wire (50) configured to control the opening and closing of the telescopic tip (col. 2, lines 28-36; col. 6, line 49-col. 7, line 15; push wire sheath 40/50 expressly capable of proximal and distal movement over the distal section of the system) in order to beneficially provide for and facilitate axial sheath advancement both proximally and distally when the distal section of the system is in position at a treatment site as desired by the user (see Abstract; col. 2, lines 28-36; col. 6, line 49-col. 7, line 15).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of To to have a push wire configured to control the opening and closing of the telescopic tip in order to beneficially provide for and facilitate axial sheath advancement both proximally and distally when .

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To as applied to claim 14 above, and further in view of Cragg et al. (US 2003/0191474).
To, as applied above, discloses a spinal stenosis treatment device and method comprising all the limitations of the claim except for the steps of inserting a needle, an endoscopic tube or a trocar, through a cavity in the vertebral column and inserting the probe therethrough and further comprising, upon completion of the procedure, straightening the angle between the probe and the distal section, thereby enabling the retraction of the surgical device.  
However, Cragg teaches (see Figs. 56-58) similar spinal treatment systems and methods comprising the steps of inserting a needle, an endoscopic tube or a trocar (180, Figs. 56-58), through a cavity (22,152; Fig. 58) in the vertebral column and inserting the probe (350, Figs. 56-58) therethrough in order to beneficially provide a path from outside the patient to the spinal treatment location that provides a smooth interior surface for advancement of cutters and/or deflection devices and further allowing for irrigation/aspiration if needed ([0128]) and further comprising, upon completion of the procedure, straightening the angle (see Fig. 56 as compared to Figs. 57-58) between the probe (256, Figs. 56-58) and the distal section (358/359, Figs. 56-58), thereby enabling the retraction of the surgical device (350, Fig. 56) in order to beneficially allow for both insertion and withdrawal through a small spinal bone bore 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone 
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771